       Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

PAUL BLAINE SMITH, CAROLYN                               §
BASS SMITH, ET AL.,                                      §
                                                         §
                           Plaintiffs,                   §
                                                         §
                  v.                                     §                                Civil Action No. _____
                                                         §
INDEPENDENT BANK F/K/A BANK OF                           §
HOUSTON, TRUSTMARK NATIONAL                              §
BANK, THE TORONTO-DOMINION                               §
BANK, HSBC BANK PLC, SG PRIVATE                          §
BANKING (SUISSE) S.A., and BLAISE                        §
FRIEDLI,                                                 §
                                                         §
                           Defendants.                   §

                                           NOTICE OF REMOVAL

         Defendant Trustmark National Bank (“Trustmark”) hereby notifies this Court that it is

removing the above-captioned civil action, currently pending in the 113th Judicial District Court

of Harris County, Texas, to the United States District Court for the Southern District of Texas,

Houston Division. Trustmark invokes the Edge Act, 12 U.S.C. § 611 et seq., and the Class

Action Fairness Act, 28 U.S.C. § 1332(d), 1441, and 1453, as the bases for removal.

                                   PLEADINGS AND PROCEEDINGS

         1.       On November 1, 2019, Plaintiffs Paul Blaine Smith, et al. (“Plaintiffs”)1 filed a

five-count petition (“Petition”) in Harris County District Court against five banks—Trustmark,

Independent Bank f/k/a Bank of Houston (“Independent”), The Toronto-Dominion Bank (“TD

Bank”), HSBC Bank PLC (“HSBC”), and SG Private Banking (Suisse) S.A. (“SG Suisse”)

(collectively “Defendant Banks”)—as well as one individual, Blaise Friedli (“Friedli”), SG

1
 A complete list of the 1,286 plaintiffs in this case can be found at Exhibit A to Plaintiffs’ Original Petition. That
Petition, attached hereto as “Exhibit 1,” is hereinafter cited as “Pet. ¶ __.”
       Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 2 of 20




Suisse’s Executive Vice President (together with Defendant Banks, “Defendants”). This Texas

state court case is styled Smith, et al. v. Independent Bank f/k/a Bank of Houston, et al. Cause

No. 2019-79814 (“Smith” or “State Court Action”).

         2.       Plaintiffs state that their claims and allegations in Smith are “identical to those

asserted in the … operative … [c]omplaint” in Rotstain, et al. v. Trustmark National Bank, et

al., No. 3:09-cv-02984-N-BQ (N.D. Tex.) (“Rotstain”), a federal case pending in the Northern

District of Texas.2 Smith and Rotstain arise from claims related to an alleged Ponzi scheme

perpetrated by R. Allen Stanford and Stanford International Bank, Ltd. (“SIBL”). On September

18, 2019 Plaintiffs were denied leave to intervene in Rotstain on grounds that they were

adequately represented by a party to that suit, the Official Stanford Investors Committee

(“OSIC”). See Rotstain, Doc. No. 562 at 4 (“Potential Intervenors are adequately represented by

OSIC….”). Six weeks after that failed intervention, Plaintiffs filed their Petition in Smith.

         3.       Believing Smith would “jeopardize OSIC’s potential recovery [in Rotstain by]

implicat[ing] [SIBL’s] receivership assets,” SIBL’s court-appointed Receiver moved to stay

Smith in a related suit, Securities and Exchange Comm’n v. Stanford International Bank Ltd., et

al. No. 3:09-cv-00298-N (N.D. Tex.) (“SEC”),3 which the district court granted on January 15,

2020, enjoining “the state court proceedings in Harris County District Court [in Smith].” SEC,

Doc. No. 2950 at 3; see also id (“The Court refuses to allow Stanford investors to race for

Receivership assets.”). Notwithstanding this stay of “state court proceedings,” the Defendants

are, by this Notice, removing this case to federal court, which is permissible under federal law.

2
 See Pet. ¶ 13 (“The [Plaintiffs] allegations and claims are identical to those asserted in the Rotstain Action’s
operative Second Amended Class Action Complaint in all material respects. The only difference is that this Original
Petition omits the Rotstain Action’s class action allegations.”).
3
  See SEC, Doc. No. 2938 (Nov. 26, 2019) at 1-2 (“Because the plaintiffs in [Smith] … are pursuing the same claims
against the same Bank Defendants as the Receiver is pursuing through its assignee, [OSIC], in another matter
pending before this Court [i.e., Rotstain], the [Smith] [a]ction jeopardizes OSIC’s potential recovery and implicates
receivership assets. This Court should grant this motion and enjoin [Smith] to protect receivership assets.”).



                                                          2
       Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 3 of 20




See, e.g., Value Recovery Group, Inc. v. Hourani, 115 F. Supp. 2d 761, 766 (S.D. Tex. 2000)

(“Although the Removing Defendants may have been precluded from taking action in the state

trial court case, the state court’s stay order did not bar defendants from removing the case to this

court.”).4

         4.       This Notice of Removal is timely filed. When removing under the Edge Act, a

defendant is not bound by § 1446(b)’s thirty-day deadline but may instead remove at any time

before trial. See 12 U.S.C. § 632 (“[A]ny defendant in any such suit may, at any time before the

trial thereof, remove such suit[] from a State court into the district court of the United States

….”) (emphasis added); Hill v. Citicorp, 804 F. Supp. 514, 516 (S.D.N.Y. 1992) (“[§] 632 does

not incorporate by reference the thirty-day time limit set forth in [§] 1446”) (citing cases).5 In

any case, none of the Defendants has yet been served, meaning this Notice of Removal would

still be timely even if the 30-day period set forth in 28 U.S.C. § 1446(b) applied. See Murphy

Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 346 (1999) (“if [a] complaint is filed in

court prior to any service,” then § 1446(b)’s 30-day removal deadline “runs from the service of

the summons”); see also 14C Charles Alan Wright & Arthur R. Miller, FED. PRAC. & PROC.




4
  See also Justice v. Motorist Mut. Ins. Co., CIV 08-195-ART, 2008 WL 4844722, at *1 (E.D. Ky. Nov. 6, 2008)
(“[T]he stay itself did not prohibit the Defendants from removing the case. Indeed, a state court’s stay order
operates only to stay ‘proceedings’ in the state trial court action; it does not enjoin or prohibit the parties to the
action from filing papers elsewhere.” (internal quotations and alterations omitted)); Weiss v. Del Webb Communities,
Inc., No. 2:13-CV-000513-MMD, 2013 WL 3297099, at *4 (D. Nev. June 28, 2013) (“[T]hat the state trial court
stayed the proceeding … is irrelevant to whether Defendants could have removed the action to this Court.”); Bond v.
GMAC Mortgage, LLC, 2011 WL 11650508, at *3 (C.D. Cal. June 13, 2011) (denying plaintiff’s motion to remand
a case back to state court on grounds that “removal was in violation of … [a] [s]tay [o]rder” and calling into
question “whether removal would even count as ‘litigation’”).
5
  See generally 14C Charles Alan Wright & Arthur R. Miller, FED. PRAC. & PROC. (“Wright & Miller”) § 3731
(“Federal statutes that concern specific types of substantive law actions may alter the 30-day time limit set forth
in Section 1446(b).”). Accord, e.g., Sheinberg v. Princess Cruise Lines, Ltd., 269 F. Supp. 2d 1349, 1352 (S.D. Fla.
2003) (“[T]his Court concludes that given the plain language of 9 U.S.C. § 205 regarding removal at any time before
trial, the thirty day time limit does not apply to removal under the Convention.”).



                                                          3
       Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 4 of 20




(“Wright & Miller”) § 3731 (3d ed.) (“[I]f the complaint is filed in court prior to any service, the

30-day removal period is triggered by the service of the summons.”).6

         5.       Because no Defendant in this case has been served with a Summons and the

Petition, no other Defendant’s consent to removal is required. See Getty Oil Corp. v. Ins. Co. of

N. Am., 841 F.2d 1254, 1263 (5th Cir. 1988) (only served defendants must join in the petition);

Jones v. Houston Indep. Sch. Dist., 979 F.2d 1004, 1007 (5th Cir. 1992) (failure of a defendant to

join in removal petition was no bar to the district court’s removal jurisdiction where that

defendant had not been served).7              In addition, unanimity of consent among defendants is

unnecessary where, as here, a Defendant removes a case under the Edge Act. See 12 U.S.C. §632

(“any defendant … may … remove such suits from a State court into the district court of the

United States” (emphasis added)); Wenzoski v. Citicorp, 480 F. Supp. 1056, 1058 (N.D. Cal.

1979) (“[A]lthough unanimity among defendants is ordinarily required when removal is pursuant

to 28 U.S.C. § 1441(a), since removal in this case was pursuant to 12 U.S.C. § 632 unanimous

joinder in the removal petition was not necessary.”); see also Wright & Miller § 3730 & n.26

(including § 632 among the various “special removal statutes that do not require all defendants to

6
  A defendant may remove a case under § 1446(b) prior to being served. See Delgado v. Shell Oil Co., 231 F.3d 165,
177 (5th Cir. 2000) (“Generally, service of process is not an absolute prerequisite to removal …. [W]e read [28
U.S.C.] § 1446(b) … as consciously reflecting a desire on the part of Congress to require that an action be
commenced against a defendant before removal, but not that the defendant have been served.”); Perez v. Bank of
Am., N.A., EP-13-CV-285-KC, 2013 WL 5970405, at *3 (W.D. Tex. Nov. 7, 2013) (“[A] defendant may remove a
case even before the plaintiff has properly served that defendant—that is, before 28 U.S.C. § 1446(b)’s thirty-day
clock begins to run.”) (citing Delgado, 231 F.3d at 177); Perez v. ZTE (USA), Inc., 3:18-CV-2948-B, 2019 WL
1429654, at *2 (N.D. Tex. Mar. 29, 2019) (“[A] defendant may remove once the petition is filed.”); see also, e.g.,
Novak v. Bank of New York Mellon Tr. Co., NA., 783 F.3d 910, 914 (1st Cir. 2015) (“As far as we can tell, every one
[of the federal courts to have considered the issue] has concluded that formal service is not generally required before
a defendant may file a notice of removal.”); La Russo v. St. George’s Univ. Sch. of Med., 747 F.3d 90, 97 (2d Cir.
2014) (“Service of process upon a removing defendant is not a prerequisite to removal.”) (citing Delgado, 231 F.3d
at 177).
7
  See also, e.g., Ramirez v. Lowe’s Home Centers LLC, 2:15-CV-202, 2015 WL 4488659, at *2 (S.D. Tex. July 22,
2015) (“Consent to removal is not required from … defendants who have not been served by the time of the
removal.”); Gutierrez v. La Joya Indep. Sch. Dist., CIV.A. M-12-266, 2012 WL 5464957, at *2 (S.D. Tex. Nov. 8,
2012) (“lack of removal-consent by an unserved defendant [i]s not a bar to federal jurisdiction”); Wright & Miller
§3730 (“[D]efendants who have not been properly served may be ignored … for the purpose of requiring their
joinder in the notice of removal.”).



                                                          4
      Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 5 of 20




join the notice of removal”).8 Unanimity of consent is likewise unnecessary where, as here, a

Defendant removes under the Class Action Fairness Act. See 28 U.S.C. § 1332(d)(11)(A)

(“[f]or purposes of … [§] 1453, a mass action shall be deemed to be a class action”); 28 U.S.C. §

1453(b) (class actions “may be removed by any defendant without the consent of all

defendants”); Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006)

(“Section 1453(b) … overrides the … requirement that each defendant consent to removal.”).

Nevertheless, Trustmark has conferred with the other Defendants, and the other Defendants do

not object to removal.

        6.       In compliance with 28 U.S.C. § 1446(a) and Local Rule 81, a copy of all process,

pleadings, and orders served or issued in the State Court Action, along with the docket sheet, an

index of matters being filed, and a list of counsel, including addresses, telephone numbers and

parties represented, are attached hereto. See Exhibits 1-4.

                                         NATURE OF ACTION

        7.       Plaintiffs’ Petition purports to state claims by persons allegedly defrauded by

Antiguan-based SIBL, part of the Stanford Financial Group controlled by R. Allen Stanford

(collectively, “Stanford”), against correspondent banks that collected and transferred funds for

SIBL. According to the Petition, Stanford perpetrated “a giant Ponzi scheme” by which it

“secretly used SIBL CD investor funds for vice, vanity, and speculative personal business

ventures cooked up by R. A[llen] Stanford.” Pet. ¶ 3. Plaintiffs have not named SIBL, Stanford

Financial Group, R. Allen Stanford, or any other Stanford entity as a defendant in this action;

rather, Plaintiffs have filed suit against five of the banks (along with the Executive Vice

President of one of those banks) with which SIBL may have maintained accounts.

8
 See also CI Intern. Fuels, Ltda. v. Helm Bank, S.A., 707 F. Supp. 2d 1351, 1354 (S.D. Fla. 2010) (“the rule of
unanimity does not apply to 12 U.S.C. § 632”) (citing cases).



                                                      5
      Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 6 of 20




         8.     Count One purports to state a common-law claim for “aid[ing], abett[ing], and/or

particpat[ing] with R. A[llen] Stanford and his co-conspirators in a fraudulent scheme against the

[Plaintiffs] involving the issuance of SIBL’s investment products.”       Pet. ¶ 429; see also id.

¶ 430.

         9.     Count Two alleges that the “Bank Defendants are liable as an ‘aider’ [sic] under

[the Texas Securities Act], TEX. REV. CIV. STAT. art. 581-33F(2).” Pet. ¶ 435; see also id. ¶¶

431-38.

         10.    Count Three purports to state a claim for “knowingly aid[ing], abett[ing], or

participat[ing] in the Stanford Entities’ breach of fiduciary duty to the [Plaintiffs].” Pet. ¶ 442;

see also id. ¶¶ 439-41.

         11.    Count Four purports to state a claim for “knowingly or recklessly aid[ing],

abett[ing], or participat[ing] in misappropriation and conversion of property from the

[Plaintiffs].” Pet. ¶ 444; see also id. at ¶ 443.

         12.    Count Five purports to state a claim for civil conspiracy by virtue of “overt acts

taken … to further the objectives of the Stanford Fraud.” Pet. ¶ 448; see also id. ¶¶ 445-47.

         13.    Plaintiffs allege losses “exceeding $650 million,” Pet. ¶ 17 (emphasis omitted),

and thus seek (1) “damages in an amount to be determined at trial and in accordance with the

claim determinations of the U.S. Receiver”; (2) punitive damages; and (3) an award of attorneys’

fees and costs. Pet. at pp. 122-23 (“Prayer for Relief”).

                                               VENUE

         14.    The Southern District of Texas, Houston Division, embraces Harris County, the

place where the State Court Action is pending. Consequently, for purposes of this Notice of

Removal, venue is proper in this district and division under 28 U.S.C. § 1441(a).




                                                    6
      Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 7 of 20




                                            JURISDICTION

        15.       This case is removable both under the Edge Act and under the Class Action

Fairness Act (“CAFA”).

A.      JURISDICTION UNDER THE EDGE ACT

        16.       The Court has federal question jurisdiction under the Edge Act. That Act states in

pertinent part:

                  Notwithstanding any other provision of law, all suits of a civil nature at
                  common law or in equity to which any corporation organized under the
                  laws of the United States shall be a party, arising out of transactions
                  involving international or foreign banking . . . or out of other international
                  or foreign financial operations . . . shall be deemed to arise under the laws
                  of the United States, and the district courts of the United States shall have
                  original jurisdiction of all such suits[.]

12 U.S.C. § 632.         Thus, the jurisdictional requirements under the Edge Act are: “(1) a

corporation organized under the laws of the United States must be a party to the action and (2)

the action must arise out of transactions involving international or foreign banking or other

international or foreign financial operations.” Highland Crusader Offshore Partners, L.P. v.

LifeCare Holdings, Inc., 627 F. Supp. 2d 730, 732 (N.D. Tex. 2008) (citing Bank of America

Corp. v. Lemgruber, 385 F. Supp. 2d 200, 213 (S.D.N.Y. 2005)).9

        17.       According to Plaintiffs’ Petition, Trustmark “is a national bank association

chartered by the Office of the Comptroller of the Currency pursuant to the applicable laws of the

United States of America and the related rules promulgated by the Office of the Comptroller of

the Currency.” Pet. ¶ 18. Therefore, this case includes a corporation organized under the laws of

the United States as a party, thereby satisfying the first requirement for Edge Act jurisdiction.




9
 See generally Wright & Miller § 3961 & n.19 (listing § 632 among the “special statutory provisions” by which
“Congress has given the district courts jurisdiction”).



                                                     7
      Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 8 of 20




       18.     In determining whether the second jurisdictional requirement under the Edge Act

is satisfied, the Court must consider “whether the lawsuit arises out of transactions that are (a)

foreign and (b) either banking transactions or financial operations.” Highland Crusader, 627 F.

Supp. 2d at 732 (citing Pinto v. Bank One Corp., 2003 WL 21297300, at * 3 (S.D.N.Y. 2003)).

“A suit satisfies the jurisdictional requisites of [§] 632 if any part of it arises out of transactions

involving international or foreign banking.” In re Lloyd’s American Trust Fund Litigation, 928

F. Supp. 333, 338 (S.D.N.Y. 1996). In particular, “[§] 632 confers jurisdiction on the district

courts over suits arising out of national banks engaging in banking activities with foreign

companies.” First National Bank of Joliet v. Promatek Medical Systems, Inc., 870 F. Supp. 234,

237 (N.D. Ill. 1994).

       19.     Because Plaintiffs’ claims arise out of the Defendant Banks’ collection of SIBL

deposits into bank accounts at the Defendant Banks, and the transfers of funds out of those bank

accounts, which are traditional banking activities, Plaintiffs’ claims arise out of “banking”

transactions. See, e.g., Pet. ¶ 429 (“[T]he Bank Defendants provided banking services … that

allowed Stanford and his co-conspirators to misappropriate billions of dollars of investor

funds.”); id. ¶ 168 (“R. A[llen] Stanford and the Stanford Entities were engaged in a multi-year,

international Ponzi scheme, working with Bank Defendants to effect banking transactions that

were undertaken with the purpose and intent of defrauding the SIBL [] investors.”). Even if

Plaintiffs’ claims did not arise out of “banking” transactions (and, as Plaintiffs’ Petition shows,

they do), the claims unquestionably arise out of “financial operations.”

       20.     Moreover, as Plaintiffs’ Petition makes clear, the banking and financial operations

at issue were foreign or international in character. The Plaintiffs themselves consist of hundreds

of individuals from an array of foreign countries. See Pet., Ex. A (listing, as plaintiffs, persons




                                                  8
     Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 9 of 20




and entities from Mexico, New Zealand, Argentina, Venezuela, Colombia, Italy, Spain, France,

the Dominican Republic, Canada, and other countries). Plaintiffs have named as Defendants

several foreign banks and a foreign individual. See Pet. ¶¶ 20-23. Plaintiffs have listed as

“relevant non-parties” various international entities. See Pet. ¶¶ 24-31. And Plaintiffs devote

over a dozen pages of their Petition to discussing Swiss banking standards, U.K. banking

standards, Canadian banking standards, U.S. banking standards, and “worldwide banking

industry standards.” See Pet. ¶¶ 44-91.

       21.      In addition, Plaintiffs make the following allegations:

       •     “R. A[llen] Stanford and the Stanford Entities were engaged in a multi-year,
             international Ponzi scheme, working with Bank Defendants to effect banking
             transactions that were undertaken with the purpose and intent of defrauding the SIBL
             [] investors.” Pet. ¶ 168 (emphasis added).
       •     “The Bank Defendants … provided critical correspondent banking, private banking,
             investment banking and other financial services across dozens of accounts, assisting
             the Stanford Fraud in flourishing worldwide.” Pet. ¶ 243 (emphasis added).
       •     “The Bank Defendants provided banking services across four countries in a global
             arrangement that, upon scrutiny, made little sense.” Pet. ¶ 229 (emphasis added).
       •      “[A]lthough SIBL was located in Antigua, it but a cog in the vast Stanford
             machinery, which was organized and operated in Houston.” Pet. ¶ 36 (emphasis
             added).
       •     “R. A[llen] Stanford’s top lieutenant, James M. Davis[,] pleaded guilty to criminal
             charges and admitted to perpetrating a worldwide multi-billion-dollar fraudulent
             scheme and securities fraud ….” Pet. ¶ 13 (emphasis added).
       •     “The checks for SIBL CD purchases drawn on checking accounts were bundled up
             and sent to Antigua and then returned to Trustmark in the U.S. in pouches in a daily
             basis … even though many of the checks originated in the U.S.” Pet. ¶ 231
             (emphasis added).
       •     [A]t the direction of R. A[llen] Stanford and Jim Davis, Friedli regularly transferred
             large sums of money … to three separate accounts in the name of SIBL’s purported
             auditor … – one at Barclay’s Bank PLC, London … another at First Bank Puerto
             Rico, and to another at First Bank Virgin Islands.” Pet. ¶ 327 (emphasis added).
       •      “Trustmark presided over … unusual check ‘pouching’ activity, wherein investors’
             checks to purchase SIBL CDs were bundled by the dozen on a daily basis and mailed
             in pouches from Houston to Antigua and back to Houston.” Pet. ¶ 6 (emphasis
             added).


                                                  9
Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 10 of 20




 •   “Through a worldwide network of affiliates controlled from and directed by its
     Houston, Texas headquarters, the Stanford Entities sold CDs issued by SIBL ….
     These entities included SGC and SFIS in the United States, Stanford Bolsa & Banca
     S.A. in Mexico, Comisionista De Bolsa in Columbia [sic], and others.” Pet. ¶ 132
     (emphasis added).
 •   “Depositors received wiring instructions that indicated that transfers denominated in
     British Pounds or Euros were to be sent to an account at HSBC, and transfers
     denominated in U.S. or Canadian Dollars were to be sent to an account in the name of
     SIBL at TD Bank.” Pet. ¶ 135 (emphasis added).
 •    “SIBL, an Antigua entity, could not clear transactions in U.S. Dollars, Pounds
     Sterling, Euros, or Swiss Francs,” so it enlisted the help of Banking Defendants. Pet.
     ¶ 173 (emphasis added).
 •   “TD Bank was the primary conduit for the introduction of U.S. and Canadian dollars
     to the Stanford Fraud ….” Pet. ¶ 349 (emphasis added).
 •   “When SIBL eventually obtained a handful of Canadian investors, TD Bank also
     provided such series of Canadian dollar wire transfers.” Pet. ¶ 379 (emphasis
     added).
 •   “Wires for purchases of SIBL CDs in dollars went to TD Bank, a Canadian bank,
     even though the Stanford Empire was headquartered in Houston and had accounts
     with U.S. banks.” Pet. ¶ 230 (emphasis added).
 •   “SIBL was located in Antigua … [and] Guardian bank had been run out of
     Montserrat.” Pet. ¶ 282 (emphasis added); see also id. at ¶ 309 (same); id. at ¶ 390
     (same); id. at ¶ 421 (same).
 •   “[H]undreds of millions of dollars of SIBL CD deposits were funneled to two money-
     losing Caribbean airlines … [and] a separate Venezuelan bank ….” Pet. ¶ 3
     (emphasis added).
 •   Stanford directed the Executive Vice President of SG Suisse in Geneva, Switzerland
     to make certain payments. Pet. ¶¶ 312-13.
 •   “Friedli’s consulting agreement called on him to … [a]dvise and support to Company
     … in respect to their relations with local governments and regulators in those
     countries in Europe where they do business ….” Pet. ¶ 316 (emphasis added).
 •   “[R. Allen Stanford] used some of these funds to purchase in his personal capacity
     100% of the assets of Bank Galicia—a Venezuelan bank—and the balance was
     transferred to R. A[llen] Stanford’s private bank accounts in Houston and Miami.”
     Pet. ¶ 345 (emphasis added).
 •    “TD Bank also provided a credit facility to R. A[llen] Stanford’s Caribbean Star
     Airlines, and SIBL secured that line of credit through one of its U.S. Dollar accounts
     at TD Bank.” Pet. ¶ 358 (emphasis added).




                                         10
     Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 11 of 20




       •     “Over the subsequent years, TD Bank personnel took over a dozen trips to meet with
             SIBL and/or SFG personnel in Antigua or Houston, and also met on various other
             occasions in numerous locations around the world.” Pet. ¶ 371 (emphasis added);
       •     “TD’s bank relationship manager for Latin America and the Caribbean, visited
             Houston in January 2004.” Pet. ¶ 372 (emphasis added).
       •     “Stanford insisted upon maintaining their account with the HSBC affiliate in London
             ….” Pet. ¶ 418 (emphasis added);
       •     “HSBC knew that there was no legitimate business or economic purpose for SIBL’s
             need for correspondent banking services in the U.K.” Pet. ¶ 420 (emphasis added).

       22.      In this case, the nexus to transactions involving international or foreign banking

could hardly be stronger. Because Defendant Trustmark is a U.S. national bank, and Plaintiffs’

claims arise out of foreign or international banking and financial operations, removal is proper

under the Edge Act, 12 U.S.C. § 632.

B.     JURISDICTION UNDER CAFA

       23.      This Court also has diversity jurisdiction under CAFA. See 28 U.S.C. §§ 1332(d),

1441, and 1453. “To qualify for removal as a mass action under CAFA, a civil action must: (1)

consist of ‘monetary relief claims of 100 or more persons [that] are proposed to be tried jointly

on the ground that the plaintiffs’ claims involve common questions of law or fact;’ (2) satisfy

CAFA’s minimal diversity requirement; (3) have an aggregated amount in controversy

exceeding $5,000,000; and (4) have at least one plaintiff’s claims exceeding $75,000.”

Boulanger v. Devlar Energy Mktg., LLC, 3:15-CV-3032-B, 2015 WL 7076475, at *6 (N.D. Tex.

Nov. 13, 2015) (quoting 28 U.S.C. § 1332(d)(11)(A)–(B)(i)); see also Greco v. Jones, 992 F.

Supp. 2d 693, 695 (N.D. Tex. 2014); Hood ex rel. Mississippi v. JP Morgan Chase & Co., 737

F.3d 78, 85-86 (5th Cir. 2013). Each of these requirements is met here.

1.     Over 100 Plaintiffs Advance Claims Involving Common Questions of Law or Fact.

       24.      As their Petition states, “[Plaintiffs] number more than 1,200 [alleged] victims”

who bring “claims against … Defendants … exceeding $650 million.” See Pet. ¶ 17 (emphasis


                                                11
     Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 12 of 20




omitted); see also Pet., Exhibit A (listing 1,286 Plaintiffs). This far exceeds the 100-plaintiff

threshold required of a removable “mass action” under CAFA.                        See 28 U.S.C.

§ 1332(d)(11)(B)(i). Further, all 1,286 Plaintiffs advance the same five causes of action against

all six Defendants, thereby implicating “common questions of law.” See Pet. ¶¶ 424-49 (noting

that each cause of action is brought against “All … Defendants”). And the acts each Defendant

is alleged to have committed are likewise alleged to have damaged all 1,286 Plaintiffs

collectively, thereby implicating “common questions of … fact.” See, e.g., Pet. ¶ 443 (“Stanford

and his co-conspirators misappropriated billions of dollars that the Stanford Investors collectively

entrusted to SIBL.” (emphasis added)); see also 28 U.S.C. § 1332(d)(11)(B)(i) (removable “mass

actions” require “claims involv[ing] common questions of law or fact”). In fact, Plaintiffs’

Petition does not differentiate among the individual Plaintiffs at all, but rather consistently refers

to them en mass as the “Stanford Investors.” See, e.g., Pet. ¶ 429 (“Defendants aided, abetted,

and/or participated … in a fraudulent scheme against the Stanford Investors ….” (emphasis

added)); Pet. ¶ 442 (“[T]he Bank Defendants knowingly aided, abetted, or participated in the …

breach of fiduciary duty to the Stanford Investors.” (emphasis added)).

2.     Minimal Diversity.

       25.     “Minimal diversity” is generally understood to mean “the existence of at least one

party who is diverse in citizenship from one party on the other side of the case.” Grupo Dataflux

v. Atlas Glob. Group, L.P., 541 U.S. 567, 578 n.6 (2004) (emphasis in original). CAFA specifies

that minimal diversity exists where “(A) any member of a class of plaintiffs is a citizen of a State

different from any defendant; (B) any member of a class of plaintiffs is a foreign state or a

citizen or subject of a foreign state and any defendant is a citizen of a State; or (C) any member




                                                 12
     Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 13 of 20




of a class of plaintiffs is a citizen of a State and any defendant is a foreign state or a citizen or

subject of a foreign state.” 28 U.S.C. § 1332 (d)(2).

       26.     “In determining diversity jurisdiction, the state where someone establishes his

domicile serves a dual function as his state of citizenship.” Preston v. Tenet Healthsystem

Memorial Medical Ctr., Inc., 485 F.3d 793, 797 (5th Cir. 2007). A “citizen or subject of a

foreign state” refers “to those alien or foreigners who are citizens or subjects of some specific

foreign state.” Blair Holdings Corp. v. Rubinstein, 133 F. Supp. 496, 500 (S.D.N.Y. 1955); see

also Wright & Miller § 3604 & n.80. “For purposes of diversity jurisdiction, only the American

nationality of a dual national is recognized.” Coury v. Prot, 85 F.3d 244, 247 (5th Cir. 1996).

       27.     “[A] corporation shall be deemed to be a citizen of any State by which it has been

incorporated and of the State where it has its principal place of business.” 28 U.S.C. §

1332(c)(1). “A corporation incorporated in a foreign country is a citizen of that country for

purposes of diversity jurisdiction.” Panalpina Welttransport GmBh v. Geosource, Inc., 764 F.2d

352, 354 (5th Cir. 1985).

       28.     As reflected in their Petition, Plaintiffs Paul Blaine Smith and Caroline Bass

Smith are citizens of the United States residing in Baton Rouge, Louisiana. See Pet., Ex. A.

Other Plaintiffs hail from an array of foreign countries including Mexico (e.g., Victor Aguilar-

Mena), New Zealand (e.g., Belron Investment), Argentina (e.g., Fiamma Baldassarini),

Venezuela (e.g., Jose Manuel Isaacs), Colombia (e.g., Pedro Allina), Italy (e.g., Giuseppe

Campagnolo Zanchetta), Spain (e.g., Pablo Cuerda Sobrino Trust), France (e.g., Tortora Trust),

the Dominican Republic (e.g., Gengibre Trust), and Canada (e.g., Arcelia Ocana). See Pet., Ex.

A.




                                                 13
      Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 14 of 20




        29.      Further, as pleaded by Plaintiffs: Defendant TD Bank is a banking corporation

incorporated in Canada, see Pet. ¶ 20; Defendant HSBC is an international bank with its

registered office and principal place of business in London, England, see Pet. ¶ 21; Defendant

SG Suisse is a banking corporation organized under Swiss law with its principle place of

business in Switzerland, see Pet. ¶ 22; Defendant Trustmark is a national banking association

organized under U.S. law with its principal place of business in Mississippi, see Pet. ¶ 18;

Defendant Independent is a banking institution with its principal place of business in Texas, see

Pet. ¶ 19; and Defendant Friedli is a citizen and resident of Switzerland, see Pet. ¶ 23.

        30.      Accordingly, on the facts alleged in Plaintiffs’ Petition, the requisite minimal

diversity of citizenship exists between Plaintiffs and Defendants under 28 U.S.C.

§ 1332(d)(2)(A), (B), and (C).10 Such diversity existed at the time Plaintiffs’ Petition was filed

and through the date of this removal.

3.      Aggregate Amount in Controversy.

        31.      Under CAFA, a minimally diverse mass action is removable if the amount in

controversy is greater than $5,000,000, exclusive of interest and costs. See 28 U.S.C.

§ 1332(d)(2).      The claims of the individual members “shall be aggregated” to determine

whether the jurisdictional minimum has been met. 28 U.S.C. § 1332(d)(6); see also Hood, 737

F.3d at 85 (removable mass action “must … have an aggregate amount in controversy of at least

$5,000,000”).



10
   For example, because Plaintiffs Paul Blaine Smith and Caroline Bass Smith are citizens of a State (Louisiana) that
is different from Defendants Trustmark (Mississippi) and Independent (Texas), minimal diversity exists under
§ 1332(d)(2)(A). Likewise, because Plaintiffs Aguilar-Mena (Mexico), Fiamma Baldassarini (Argentina), and Pedro
Allina (Colombia) are citizens of foreign states, and Defendants Trustmark (Mississippi) and Independent (Texas)
are citizens of States, minimal diversity exists under § 1332(d)(2)(B). And because Plaintiffs Paul Blaine Smith and
Caroline Bass Smith are citizens of a State (Louisiana) and Defendants TD Bank (Canada), HSBC (England), and
SG Suisse (Switzerland) are citizens of foreign states, minimal diversity is present under § 1332(d)(2)(C).



                                                        14
        Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 15 of 20




           32.      “[U]nless the law gives a different rule, the sum claimed by the plaintiff controls

if the claim is apparently made in good faith.” St. Paul Mercury Indem. Co. v. Red Cab Co., 303

U.S. 283, 288 (1938); see also Garcia v. Koch Oil Co. of Texas Inc., 351 F.3d 636, 638 (5th Cir.

2003).

           33.     While Defendants deny that Plaintiffs are entitled to any recovery, Plaintiffs

allege that their aggregate damages “exceed[] $650 million.” Pet. ¶ 17 (emphasis omitted).

Thus from the face of Plaintiffs’ Petition, the aggregate-amount-in-controversy requirement is

met.

4.         Individual Amount in Controversy.

           34.     Finally, for a mass action to be removable under CAFA, “at least one plaintiff’s

claim [must] satisf[y] the $75,000 individual amount in controversy.” Robertson v. Exxon Mobil

Corp., 814 F.3d 236, 239 (5th Cir. 2015) (citing 28 U.S.C. § 1332(d)(11)(B)(i) and Hood, 737

F.3d at 86).11 Here, while the Petition declines to specify what each of the 1,286 individual

Plaintiffs respectively claims in damages, it is a mathematical certainty that at least one Plaintiff

claims damages in excess of $75,000.                Taking the total amount that Plaintiffs allege in

damages—a number “exceeding $650 million,” see Pet. ¶ 17 (emphasis omitted)—and dividing

it by the number of Plaintiffs (1,286), yields an average claim in the amount of $505,443.23. Put

another way, if all but one Plaintiff alleged $74,999 in damages12—a dollar shy of the individual-

amount-in-controversy threshold—the remaining Plaintiff would (based on Plaintiffs’ $650




11
  See also Boulanger, 2015 WL 7076475, at *3 (“at least one plaintiff’s claim[] must exceed $75,000”); Greco, 992
F. Supp. 2d at 698 (“Defendants must … prove the jurisdictional threshold requirement that at least one Plaintiff's
claim[] exceed[s] $75,000.”); Hamilton v. Burlington N. Santa Fe Ry. Co., A-08-CA-129-SS, 2008 WL 8148619, at
*2 (W.D. Tex. Aug. 8, 2008) (“At least one individual plaintiff must also seek recovery exceeding $ 75,000.” (citing
Abrego, 443 F.3d at 689)).
12
     1,285 x $74,999 = $96,373,715



                                                        15
        Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 16 of 20




million aggregate claim) be left claiming $553,626,285 in damages,13 a figure that well exceeds

the $75,000 threshold. Thus, the individual-amount-in-controversy requirement is met.

                                                      *

           35.     Because Plaintiffs suit qualifies as a “mass action” under CAFA, it is removable

under 28 U.S.C. §§ 1332(d), 1441, and 1453.

                                                 JURY DEMAND

           36.     Plaintiffs have demanded a jury trial. See Pet. ¶ 449.

                                                 CONCLUSION

           WHEREFORE, Defendant Trustmark National Bank prays that the above action

currently pending in the 113th Judicial District Court of Harris County, Texas, be removed to the

United States District Court for the Southern District of Texas, Houston Division, and that this

District Court assume jurisdiction of this action and enter such other and further orders as may be

necessary to accomplish the requested removal and promote the ends of justice.




13
     $650,000,000 - $96,373,715 = $553,626,285



                                                     16
Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 17 of 20




                               Respectfully submitted,

                                TRUSTMARK NATIONAL BANK

                                By:    /s/ Robin C. Gibbs
                                       Robin C. Gibbs
                                       Attorney-in-Charge
                                       State Bar No. 07853000
                                       S.D. Tex. Bar No. 4790
                                       GIBBS & BRUNS LLP
                                       1100 Louisiana, Suite 5300
                                       Houston, Texas 77002
                                       Telephone: (713) 650-8805
                                       Facsimile: (713) 750-0903
                                       E-mail: rgibbs@gibbsbruns.com

                                OF COUNSEL:

                                Scott Humphries
                                Jeffrey C. Kubin
                                Ashley McKeand
                                Colin C. Pogge
                                GIBBS & BRUNS LLP
                                1100 Louisiana, Suite 5300
                                Houston, Texas 77002

                                Counsel for Defendant Trustmark National Bank




                                 17
     Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 18 of 20




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of February, 2020, a true and correct copy of the

foregoing Notice of Removal was served electronically upon the following:


CASTILLO SNYDER, P.C.                                JACKSON WALKER LLP
Edward C. Snyder                                     Paul C. Watler, Lead Attorney
esnyder@casnlaw.com                                  pwatler@jw.com
One Riverwalk Place                                  Jonathan D. Neerman
700 N. St. Mary’s, Suite 1560                        jneerman@jw.com
San Antonio, Texas 78205                             Edwin Buffmire
Telephone: (210) 630-4200                            ebuffmire@jw.com
Facsimile: (210) 630-4210                            Lindsey Marsh
                                                     lbrown@jw.com
FISHMAN HAYGOOD, L.L.P.                              Minoo Blaesche
Benjamin D. Reichard                                 mblaesche@jw.com
breichard@fishmanhaygood.com                         2323 Ross Avenue, Suite 600
State Bar Number 24098693                            Dallas, Texas 75201
201 St. Charles Avenue, 46th Floor                   Telephone: (214) 953-6000
New Orleans, Louisiana 70170-4600                    Facsimile: (214) 953-5822
Telephone: (504) 586-5274
Facsimile: (504) 586-5250                            Counsel for Defendant Independent Bank
                                                     F/K/A Bank of Houston
Counsel for Plaintiffs Paul Blaine Smith, et al.




                                                18
    Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 19 of 20




NORTON ROSE FULBRIGHT US LLP                  LOCKE LORD LLP
Rodney Acker, Lead Attorney                   Roger B. Cowie, Lead Attorney
rodney.acker@nortonfulbright.com              rcowie@lockelord.com
Ellen Sessions                                2200 Ross Avenue, Suite 2800
ellen.sessions@nortonrosefulbright.com        Dallas, Texas 75201
James V. Leito IV                             Telephone: (214) 740-8000
james.leito@nortonrosefulbright.com           Facsimile: (214) 740-8800
2200 Ross Avenue, Suite 3600
Dallas, TX 75201                              LOCKE LORD LLP
Telephone: (214) 855-8000                     John K. Schwartz
Facsimile: (214) 855-8200                     jschwartz@lockelord.com
                                              Taylor Brinkman
SIMPSON THACHER & BARTLETT LLP                tbrinkman@lockelord.com
Courtney A. Welshimer (Pro Hac Vice)          600 Congress Avenue, Suite 2200
courtney.welshimer@stblaw.com                 Austin, Texas 778701
Lynn K. Neuner (Pro Hac Vice)                 Telephone: (512) 305-4806
lneuner@stblaw.com                            Facsimile: (512) 305-4800
Peter E. Kazanoff (Pro Hac Vice)
pkazanoff@stblaw.com                          Counsel for Defendant HSBC Bank PLC
Meredith Karp (Pro Hac Vice)
meredith.karp@stblaw.com
Kavitha Sivashanker (Pro Hac Vice)
kavitha.sivashanker@stblaw.com
Eamonn Campbell (Pro Hac Vice)
eamonn.campbell@stblaw.com
Raquel E. Villagra (Pro Hac Vice)
raquel.villagra@stblaw.com
Stephen J. DiGregoria (Pro Hac Vice)
stephen.digregoria@stblaw.com
Melissa Vallejo (Pro Hac Vice)
melissa.vallejo@stblaw.com
Thomas M. Cramer (Pro Hac Vice)
thomas.cramer@stblaw.com
Joshua Polster (Pro Hac Vice)
Joshua.Polster@stblaw.com
William Russell, Jr. (Pro Hac Vice)
wrussell@stblaw.com
425 Lexington Avenue
New York, New York 10017-3954
Telephone: (212) 455-2000
Facsimile: (212) 455-2502

Counsel for Defendant The Toronto-Dominion
Bank




                                         19
    Case 4:20-cv-00675 Document 1 Filed on 02/26/20 in TXSD Page 20 of 20




SKADDEN ARPS SLATE MEAGHER & FLOM LLP               MORGAN LEWIS & BOCKIUS LLP
Noelle M Reed, Lead Attorney                        Brian A Herman, Lead Attorney
noelle.reed@skadden.com                             brian.herman@morganlewis.com
Wallis Mizell Hampton                               101 Park Avenue
wallis.hampton@skadden.com                          New York, NY 10178
1000 Louisiana Street, Suite 6800                   Telephone: 212-309-6909
Houston, TX 77002-5026                              Fax: 212-609-6001
Telephone: (713) 655-5122
Fax: (713) 483-9122                                 ARCADI JACKSON LLP
                                                    Aaron C Christian
Allen Lanstra (Pro Hac Vice)                        aaron.christian@arcadijackson.com
allen.lanstra@skadden.com                           2911 Turtle Creek Blvd
Julia Nahigian (Pro Hac Vice)                       Suite 800
Julia.Nahigian@skadden.com                          Dallas, TX 75219
SKADDEN ARPS SLATE MEAGHER & FLOM LLP               Telephone: 214-865-6562
300 South Grand Avenue
Suite 3400                                          MORGAN LEWIS & BOCKIUS LLP
Los Angeles, CA 90071                               Jillian R Harris
Telephone: 213-687-5513                             jillian.harris@morganlewis.com
Fax: 213-621-5513                                   1717 Main Street
                                                    Suite 3200
George A Zimmerman (Pro Hac Vice)                   Dallas, TX 75201
george.zimmerman@skadden.com                        Telephone: 214-466-4194
Julie Elizabeth Cohen (Pro Hac Vice)                Fax: 214-466-4000
julie.cohen@skadden.com
SKADDEN ARPS SLATE MEAGHER & FLOM LLP               ORRICK HERRINGTON & SUTCLIFFE LLP
Four Times Square                                   Ryan C Wooten
New York, NY 10036                                  rwooten@orrick.com
Telephone: 212-735-2047                             1301 McKinney Street
Fax: 917/777-2047                                   Suite 4100
                                                    Houston, TX 77010-3096
Michelle L Davis                                    Telephone: 713-658-6617
SKADDEN ARPS SLATE MEAGHER & FLOM LLP               Fax: 713-658-6401
2521 Springer Road
Midlothian, TX 76065                                MORGAN LEWIS & BOCKIUS LLP
Telephone: 713-655-5197                             Stephanie Gamiz (Pro Hac Vice)
Fax: 713-483-9197                                   sgamiz@morganlewis.com
michelle.davis@skadden.com                          101 Park Avenue
                                                    New York, NY 10178
Counsel for SG Private Banking (Suisse) S.A.        Telephone: 212-309-6000
                                                    Fax: 212-309-6001

                                                    Counsel for Blaine Friedli

                                                    /s/ Robin C. Gibbs
                                                    Robin C. Gibbs



                                               20
